GOODWIN, Circuit Judge,
dissenting:
I respectfully dissent. The issue presented to us is whether this court or the district court has jurisdiction to hear an appeal from the denial of a request for a 6(d)1 hearing regarding 22 crops before cancellation of registration of the pesticide. Section 16(b),2 the jurisdictional statute in question, permits appellate review of “orders issued ... following a public hearing.”
I believe the denial of a 6(d) hearing for the 22 crops was an order issued following a public hearing. The District of Columbia Circuit discussed at length the meaning of “public hearing” in § 16(b) in Environmental Defense Fund, Inc. v. Costle, 631 F.2d 922 (D.C.Cir.1980). It concluded that a public hearing has occurred if there was an administrative decision with an adequate record for appellate review. I wholeheartedly agree. The majority holding that the *1266denial of a request for a 6(d) hearing is procedural and hence not reviewable, rather than “substantive” and reviewable finds no support in either statute or precedent. See Environmental Defense Fund at 928-930.
In this case, there was an administrative decision with an adequate record for appellate review. Both parties submitted briefs to the Administrative Law Judge [“ALJ”] and some oral argument3 was heard. The ALJ issued a nine page opinion denying the 6(d) hearing for the 22 crops. The EPA Administrator affirmed that order in a five page order. The question at this point is one of law. No further record need be created. Indeed, no further record of it can be created. The district court’s review will proceed in exactly the same manner as our review would proceed.
The majority acknowledges that Congress’ intent in allowing immediate appellate review was to limit the number of conflicting decisions and to afford finality as soon as possible. Because we have an adequate basis from which to review, I would decide the merits and delay consideration of this appeal no longer.

. Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), Section 6(d), 7 U.S.C. § 136d(d).


. 7 U.S.C. § 136n(b).


. The district court order at page 3 says AM-VAC had oral argument. It seems, however, that they got to speak to the judge at a prehearing conference on the motion to amend the 6(d) hearing request. No formal argument on the motion was had.